NOTICE: NOT FOR PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Appellee,

                                        v.

                  DAVID LYNN SHUMAKER, Appellant.

                            No. 1 CA-CR 14-0134
                              FILED 1-27-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2012-163079-001
                The Honorable M. Scott McCoy, Judge

                                 AFFIRMED


                                  COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                           STATE v. SHUMAKER
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1             David Lynn Shumaker (“Defendant”) appeals from
his convictions and sentences for trafficking in stolen property and
theft. Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451
P.2d 878 (1969), advising this Court that after a search of the entire
appellate record, no arguable ground exists for reversal. Defendant
was granted leave to file a supplemental brief in propria persona, and
did not do so.

¶2            Our obligation in this appeal is to review “the entire
record for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2
P.3d 89, 96 (App. 1999). Finding no reversible error, we affirm.

                       Facts and Procedural History1

¶3          Defendant was living in Mark O.’s (the “victim”)
house in Arizona when the victim traveled with his family to
Indiana. The victim allowed Defendant to continue living in the
home while he was out of the state.

¶4            The victim left some of his personal property in the
home, including a weed whacker, treadmill, bike, creeper, and
ladder. Defendant, without the victim’s permission, pawned the
victim’s ladder and weed whacker, and sold his treadmill, bike, and
creeper at various yard sales. When the victim returned to Arizona,
he reported Defendant to the police. The police questioned



1      We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293,
778 P.2d 1185, 1189 (1989).



                                       2
                          STATE v. SHUMAKER
                           Decision of the Court

Defendant about the missing property, and he confessed to taking
the items without the victim’s permission and selling them.

¶5            After Defendant’s arrest, the police obtained some
pawn tickets for the stolen weed whacker and ladder. The pawn
tickets contained Defendant’s signature and confirmed that he had
pawned the weed whacker and ladder.

¶6          Defendant testified at trial, and admitted that he had
pawned the victim’s weed whacker; however, he claimed the victim
gave him permission to do so.

¶7             The jury found Defendant guilty of one count of
trafficking in stolen property (weed whacker); and one count of
theft. The jury acquitted Defendant of one count of trafficking in
stolen property (ladder). As to the trafficking in stolen property
(weed whacker) conviction, the court sentenced Defendant to three
and a half years in the Arizona Department of Corrections with
credit for 104 days’ time served. The court sentenced Defendant to
ninety days in the Maricopa County Jail for his theft conviction with
credit for ninety days’ time served.

                                Discussion

¶8              We have read and considered counsel’s brief,
carefully searched the entire record for reversible error and found
none. Clark, 196 Ariz. at 541, ¶ 49, 2 P.3d at 100. All of the
proceedings were conducted in compliance with the Arizona Rules
of Criminal Procedure and substantial evidence supported the
finding of guilt. Defendant was present and represented by counsel
at all critical stages of the proceedings. At sentencing, Defendant
and his counsel were given an opportunity to speak and the court
imposed a legal sentence.




                                     3
                          STATE v. SHUMAKER
                           Decision of the Court

¶9             Counsel’s obligations pertaining to Defendant’s
representation in this appeal have ended. Counsel need do nothing
more than inform Defendant of the status of the appeal and his
future options, unless counsel’s review reveals an issue appropriate
for submission to the Arizona Supreme Court by petition for review.
State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984).
Defendant shall have thirty days from the date of this decision to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                                  :ama




                                     4